 In the Matter of AMERICAN HAIR & FELT COMPANYandJUTE, HAIR fit,FELTWORKERS LOCAL #163(UNITED FURNITUREWORKERS OFAMERICA, CIO)Case No. R-1J, 35.Decided September 22, 1939Felt dtanufactnrtng Industry-Investigation of Representatives:no questionconcerning representation : petition for, dismissed, without prejudice to renewalat a reasonable time before the wage agreement in the existing contract ex-pires: divergent views of Board members: (1) (Madden) where there is anunexpired contract containing a wage agreement runningfor a year betweenemployer anda labororganization which has been certified by theBoard asthe exclusive representative within a year of the date of the execution ofsaid contract, and.where employer has no knowledge at date of execution ofthe contract with 'the certified representative that a rival labor organizatiduclaims to represent a majority in the appropriate unit no question concerning:representation arises before expiration of wage agreement; (2) (Leiserson)since petitioning union made no showing that a majority of the employees had,authorized said union to represent them, the labor organization previouslycertified by the Board remains the authorized representative of the employees.and there is no question concerning representation; (3) (Smith, dissenting inpart) since rival union presented a petition purporting to show that a majorityof the employees had repudiated the certified. representative and before thehearing notified employer that it had been designated by a majority, there is aquestion concerning representation, determination of which is not barred by'the unexpired contract, especially since more than a year has elapsed since'the labor organization making the contract was certified by Board-Order:-dismissingpetition.Mr. Mark Laufer,for the Board.Pitney,Hardin & Skinner,byMr.William J. Brennan, Jr.,of'Newark, N. J., for 'the Company.Isserman, Isserman. d Kapelsolinn,byMr. Sol D. Kapelsohn,ofNewark, N. J., for the C. I. O. Local.Mr. William Karlin,of New York City, andMr. Leo Green field,ofNew York City, for the A. F. of L. Local.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 6, 1939, Jute, Hair & Felt Workers Local #163, UnitedFurnitureWorkers of America, affiliated with the C. I. 0., herein,15 N. L.R. B., No. 61.572 AMERICAN HAIR & FELT COMPANY573called the C. I. O. Local, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of American Hair & Felt Company, herein called the Com-pany, at its Newark plants, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.On11Iay 31, 1939, the National Labor Relation Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III9Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and' to provide for an appropriatehearing upon due notice.On June 17, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theC. I. O. Local, and upon Hair, Felt & Jute Workers Local #163,Upholsterers International Union of North America,' affiliated withthe American Federation of Labor, herein called the A. F. of L.Local, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing was.held from June 27 to July 11, 1939, at New York City, before WilliamSeagle, the Trial Examiner duly designated by the Board.TheBoard, the Company, the C. I. O. Local, and the A. F. of L. Localwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committted.The rulingsare hereby affirmed. Briefs were filed by the Company, the A. F. ofL. Local, and the C. I. O. Local, and all parties participated in oral,argument before the Board on August 10, 1939.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY 2American Hair & Felt Company is a Delaware corporation with itsprincipal offices in Chicago, Illinois. It operates two plants in New-ark, New Jersey, which are the plants involved in this proceeding,2Formerly Upholsterers,Furniture,Carpet,Linoleum and Awning Workers NationalUnion of North America.These findings are based on a stipulation of facts. 574DECISIONS OF NATIONAL LABOR. RELATIONS BOARDand plants in California, Delaware, Illinois, Kentucky, Massachu-setts,Pennsylvania, andWisconsin.At its Newark plants, the Company manufacturers Ozite carpet cush-ions, insulation felts, gun wadding, slipper felts, and felted carpet.Raw materials consisting chiefly of animal hair, jute, burlap, anddyes are almost wholly purchased and shipped. from points outsidethe State of New Jersey. In 1938, total expenditures of the Companyfor raw materials amounted to $815,6JO.89.Sales of the finishedproducts of the Company during the same year amounted to$2,255,185.24, more than 93 per cent of which were shipped to pointsoutside New Jersey.The Company stipulated that it is engaged in interstate commercewithin the meaning of Section 2 of the Act and would not contest inany court the jurisdiction of the Board in this proceeding.II.THE ORGANIZATIONS INVOLVEDJute, Hair & Felt Workers, Local #163, is a labor organization, asubsidiary of the United Furniture Workers of America, affiliatedwith the Congress of Industrial Organizations, admitting to its mem-bership all the employees of the Newark plants of the Company,excluding executives, clerical employees, supervisory foremen, andteamsters.Hair, Felt and Jute Workers Local #163 is a labor organization, asubsidiaryof the Upholsterers InternationalUnion of NorthAmerica, affiliated with the American Federation of Labor, andadmits to its membership all the employees - of the Newark plantsof the Company, excluding executives, clerical employees, supervisoryforemen, and teamsters.III.THE APPROPRIATE UNITAt the hearing the parties stipulated that the appropriate unitshould consist of all employees of the Company at its Newark plantsincluding watchmen and teamsters' helpers, but excluding executives,clerical workers, supervisory foremen, and teamsters.This is the unitwe found appropriate in our Decision and_ Direction of Election ofApril 16, 1938, and we see no reason for altering it.We therefore find that all employees of the Company at its Newarkplants including watchmen and teamsters' helpers, but excluding ex-ecutives, clerical workers, supervisory foremen, and teamsters, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.3 6 N. L.R. B. 648. AMERICAN HAIR & FELT COMPANYIV. TIIE QUESTION CONCERNING REPRESENTATION575On May 26, 1938, after a hearing and- an election upon the petitionof the C. I. O. Local, the Board certified the A. F. of L. Local assole bargaining agent of the employees at the Newark plants of theCompany.4 It had polled 191 votes to 161 for the C. I. O. Local.Thereafter, in July 1.938, the employees of the Company went outon strike to prevent a proposed reduction in wages.During thestrike the Company and the A. F. of L. Local reached an agreement,the terms of which were embodied in a written contract dated July 29,1938, and the men returned to work. The contract dealt with hoursof employment, overtime, vacations, seniority, and methods of deal-ing with grievances.The Company recognized the A. F. of L. Localas exclusive collective bargaining agent and agreed not to negotiatenor bargain collectively "with any other labor organization, or groupof employees, during the life of this contract." It was also agreedby the parties that a supplemental agreement would be negotiatedon or before September 5, 1938, standardizing and adjusting wagesin the two plants.Finally, it was provided that the contract shouldcontinue in force until July 31, 1939, and from year to year there-after, unless either party gave the other notice of a contemplatedchange 30 days prior to the end of any 1-yeas period.Pursuant tothis contract, a supplemental agreement was reached on September12, 1938, in regard to standardization of wage rates. Its effect wasto increase wages in a few cases, decrease them in others, and toallow the Company a net saving of 8 per cent. On December 5,1938, the Company increased wages 5 per cent.At that time theA. F. of L. Local notified the Company that it desired a conferencein January to consider methods of eliminating certain dissensionand unrest in the plant.This conference was finally held on Jan-uary 25, 1939.The A. F. of L. Local demanded a closed-shop agree-ment, another wage. increase to take effect on August 1, 1939, andextension of the July 1938 contract to July 1940.On the other hand,the Company proposed to cut the current wage rate and flatly rejectedthe demand for a closed shop.On the wage question, the partiesfinally agreed to continue the present rate, without change, untilDecember 31, 1939, at which time the A. F. of L. Local might seek a,further increase.At the same time the July 1938 contract wasextended to July 31, 1940.A contract containing these terms wassigned by the parties within a few days after January 25, 1939. -In the meantime, between January 14, 1939, and some time inFebruary, the C. I. O. Local had circulated a petition among the4Matter of American Hair & Felt CompanyandJute,Hair & Felt Workers,-Localho.163,6 N.L. R. B. 648,7 N. L. R. B. 479. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees which stated, among other things, that "we do not wantour local to be our bargaining agent any more because it has notrepresented us," and requested the National Labor Relations Boardto conduct an election to determine the collective bargaining repre-sentative.The petition does not purport to designate any other labororganization as bargaining representative, nor does it make any men-tion whatever of the C. I. 0. Local.Thereafter, on March 6, 1939,the C. I. 0. Local filed with the Board its petition for investigationand certification.The Company and the A. F. of L. Local take the view that therecan be no question concerning representation during the life of theextended contract.The C. I. 0. Local insists that the contract isno bar to an immediate election because the A. F. of L. Local didnot represent a majority of the employees when the extension agree-ment of January 25, 1939, was negotiated, and the purpose of theextension agreement was to prevent the C. I. 0. Local from obtainingan election and certification as the exclusive bargaining agent of theemployees in the Newark plants.The extension of the contract was made within 1 year of theBoard's certification of the A. F. of L. Local as the exclusive bargain-ing agent of the employees.The A. F. of L. Local introduced a copyof its membership book, purporting to show that of the 344 employeesin the appropriate unit on the Company's pay roll of January 23,1939, 179, a majority, were members in good standing 6 of the A. F.of L. Local at the time the agreement was made. Since the petitionof the C. I. 0. Local, which contains signatures of 180 of the em-ployees on the same pay roll, was not completed until some time inFebruary and there is no satisfactory proof of the precise dates onwhich many of the signers affixed their signatures, said petition doesnot discredit the adherence of a majority to the A. F. of L. Localin January.The petition does not designate the C. I. 0. Local asbargaining representative nor does any other evidence in the recordindicate that the C. I. 0. Local represented a majority of the em-ployees in the appropriate unit at the time of the extension agreement.In the absence of proof to the contrary, there is the presumption thatthe majority of the' A. F. of L. Local on April 25, 1938, the date ofthe Board's certification, continued e and we so find.As to the second contention of the C. I. 0. Local, we do not believethat the purpose of the employees' bargaining agent in making the5In addition,the A. F. of L. Local still carried on its membership books for January19,39, 46 who were suspended in December 1938 for non-payment of dues,but who wereordered to be retained under the constitution of the International Upholsterers Union ofNorth America(A.F.L.),which provides for an extension of time for payment whenmembers are ill or unemployed.6SeeMatter of UnitedStates Stamping CompanyandEnamelWorkers Union, No. 13630,5 N. L. R. B. 172. 182. AMERICAN HAIR & FELTCOMPANY577agreement is significant so long as it had the voluntary support ofthe majority of the employees at the time.Furthermore, the evi-dence does not indicate that the Company executed the extensionagreement with any knowledge of a claim of a rival organizationto represent a majority of the employees.On the part of the Com-pany there was no knowledge of the petition circulated by the C. I. O.Local until several weeks after the extension agreement was signed.In fact, it was not until May 26, 1939, 4 months after the executionof the contract, that the C. I. O. Local made any claim to the Com-pany that it represented a majority of the employees.Officers of theCompany stated that they desired the extension agreement in orderto protect the Company from demands for a further increase in wagesduring the year 1939.The extension agreement was executed within 1 year of the dateof the Board's certification at a time when the A. F. of L. Localrepresented a majority of the employees in the appropriate unit,which majority designation had not been induced by any unfair laborpractice, and at a time when the Company had no notice of any claimto majority representation by a rival labor organization.The con-tract as extended runs for approximately a year and a half, and theWage agreement runs for approximately 1 year, from the date ofthe extension.Under these circumstances we are of the opinion thatno election should be ordered or representatives certified at this time.'However, the extension of the contract should not preclude a newdetermination of representatives for as long a period as one year anda half from the date of the extension and 2 years from the date ofthe original certification.Since the wage agreement terminates ap-proximately 1 year from the date of the extension of the contract,we will dismiss the petition of the C. I. O. Local without prejudiceto its right to renew at a reasonable time before the expiration of thewage agreement on December 31, 1939.Upon the basis oar the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAW ,No question concerning the representation of employees in theNewark plants of American Hair & Felt Company exists within the.meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpoii the basis of the foregoing findings of fact and conclusions oflaw, the National Labor Relations Board hereby dismisses the peti-7 SeeMatterof TheNational Sugar Refining Company ofNew Jersey, L. I. City RefineryandLocal 14th, Sugar Refinery Workers, International Longshoremen'sAssociation,10N. L. R. B. 1410. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion for investigation and certification of representatives filed byJute,Hair& Felt Workers Local #163, United Furniture Workersof America, affiliated with the C. I. 0., without prejudice to renewalat a reasonable time before the expiration of the wage agreement onDecember 31, 1939.MR. WILLIAM M. LEISEBSON, concurring in part :I should dismiss this petition on the ground that the petitioner didnot present evidence showing that the employees wanted the C. I. 0.Local as their representative in place of the A. F. of L. Local.The.petition signed by the employees merely stated, "We do not want ourlocal to be our bargaining agent any more . . ." This dismissal,however, should be without prejudice to the right of the C. I. 0.Local to request an election and certification whenever it can presentauthorizations from a majority of the employees stating that theydesired the C. I. 0. Local to represent them.The fact that the A. F. of L. Local extended its working agreementwith the company to July 1940, seems to me to have no bearing on thequestion concerning representation that is before the Board.TheA. F. of L. Local was duly certified as the exclusive representativeof the employees on the basis of the election held in April 1938, and itremains the authorized representative until another representative isdesignated in accordance with the provisions of the Act. It there-fore was free to modify or renew or extend its contract with the com-pany in any manner that was mutually agreeable to the parties. 'Neither the termination date of the working agreement (July-1940) nor the termination date of its wage provisions (December1939) seem to me to have any connection with the question of repre-sentation.I regard it as arbitrary for the Board to pick out thewage provisions of an agreement and say that when these expire theemployees may exercise their right to change their representatives.Congress has made it the duty of the Board to conduct an investi-gation and to certify representatives "whenever a question affectingcommerce arises concerning the representation of employees" (Sec-tion 9 (c)). Such a question arose among the employees of thiscompany early in 1938, and the Board conducted an election in Aprilof that year.More than a year has elapsed since that election, andI can see no reason for denying the employees the right given them byCongress to change their representatives at any time that a majorityof them indicate they want another organization to represent them.It is not for the Board to create representation disputes at the expi-ration dates of agreements or of any provisions containedin agree-ments.Its duty is to investigate questions of representation when.ever they arise. AMERICAN HAIR & FELT COMPANY579MR. EDWIN S. SMITH, dissenting in part and concurring in part :The A. F. of L. Local was certified by the Board as the exclusivebargaining agent for the employees of the Company on May 26,1938, and has since bargained as such with the Company, eventuallyobtaining an extended agreement, most of the terms of which are notterminable until July 31, 1940. In January and February 1939, theC. I. O. Local circulated a petition among the employees which statedthat the signers repudiated the A. F. of L. Local as their bargainingrepresentative.The petition was signed by 205 persons, of whom180, a majority, were on the pay roll of the Company for January 23,1939, thus making doubtful the majority support claimed by theA. F. of L. Local in January when the extension agreement had beenmade.On March 6, 1939, the C. I. O. - Local filed its petition forinvestigation and certification of representatives and on May 26, 1939,notified the Company that it had been designated as bargaining agentby a majority of the employees.The Company refused to bargainwith any other labor organization than the A. F. of L. Local until theexpiration of the extended contract.These facts are ample to showthat a new question concerning representation has arisen.The extension agreement of January 25, 1939, between the Com-pany and the A.F. of L. Local should not bar a determination of thequestion concerning representation at this time, even though theA. F. of L. Local may have had a majority when the extension con-tract was agreed upon.More than a year has now elapsed since thecertification by the Board, and the terminable date of the originalcontract has also passed. In my opinion, to allow the extensionagreement to prevent a determination of the question concerningrepresentation, at least when it has been submitted to the Board morethan a year after the previous certification, deprives the employees ofa right to which they are entitled under the Act.As I pointed outin my dissent in theMatter of The National Sugar Refining Companyof New Jersey, L. I. City RefineryandLocal 1476, Sugar RefineryWorkers, International Longshoremen's Association,"the Board'haspreviously recognized that a change of bargaining representatives asa result of proceedings under the Act need not operate to invalidatethe substantive provisions of a contract otherwise valid.Therefore, I would entertain the petition of the C. I. O. Local andorder an election between the rival -unions in the unit agreed upon.If,however, the petition. is to be dismissed at this time, as themajority holds, I concur with Chairman Madden that the dismissalshould be without prejudice to renewal at, a reasonable time beforethe expiration of the wage agreement on December 31, 1939.810 N. L. B. B. 1410.